178 Wis. 2d 597 (1993)
504 N.W.2d 610
STATE of Wisconsin, Plaintiff-Respondent,
v.
Todd MITCHELL, Defendant-Appellant-Petitioner.
No. 90-2474-CR.
Supreme Court of Wisconsin.
Filed September 9, 1993.
PER CURIAM.
Mandate Vacated. The decision of this court issued on June 23, 1992 at 169 Wis. 2d 153, 485 N.W.2d 807 (1992), reversing *598 the decision of the court of appeals at 163 Wis. 2d 652, 473, N.W.2d 1 (Ct. App. 1991), having been reversed by the United States Supreme Court on June 11, 1993; and defendant-appellant-petitioner, Todd Mitchell, having filed a Motion For Determination Of The Validity Of Wis. Stat. § 939.645 Under Article I, Section 3 Of The Wisconsin Constitution And For Determination Of Whether The Statute Is Unconstitutionally Vague;
IT IS ORDERED that the motion is denied;
IT IS FURTHER ORDERED that the mandate of this court filed on June 23, 1992 is vacated. The decision of the court of appeals, affirming judgments of the circuit court adjudging defendant-appellant-petitioner guilty of the crimes stated, is affirmed.